Order enjoining defendants from disposing of stock holdings affirmed, with ten dollars costs and disbursements. We interpret the agreement to have been entered into for the mutual benefit and protection of all the stockholders, and that the right of enforcement of the terms thereof is an individual and not a corporate right. It may be that the facts developed upon the trial will establish the defenses urged upon appeal, but as to that we express no opinion at this time. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.